Corrected NOTICE OF ALLOWANCE
	This Corrected Notice of Allowability is responsive to and precludes the previous Notice of Allowance mailed on 01/24/2022, in order to correct the Examiner’s Amendment to claim 12, line 2.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/03/2022 has been entered. Claims 1-6, 20 have been cancelled. Claims 7-19, 21-29 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 08/02/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Marc Vivenzio on 01/13/2022.

Claims 12, 23, 24, 26 & 27 are amended as follows: 
Claim 12, line 2, revise “a first internal shut off valve” to: -- [[a]] the first internal shut off valve--;
Claim 23, line 4, revise “opening the first internal shut of valve” to: 
-- opening the first internal shut off [[of]] valve--;
Claim 24, line 9, revise “comprising a set of shut of valves” to: 
off [[of]] valves --;	
Claim 26.	CANCELLED
Claim 27, line 1, revise “The gas turbine engine of claim 26” to: 
-- The gas turbine engine of claim [[26]] 24 --.

Allowable Subject Matter
Claims 7-19, 21-25, 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 9, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a method for safe gas turbine startup, comprising the following steps: performing a leakage test of a fuel metering valve positioned along a fuel delivery line; pressurizing a volume between the external shut off valve and the first internal shut off valve at full fuel supply pressure; closing the external shut off valve, and reducing the pressure in the volume between the external shut off valve and the first internal shut off valve; and opening the first internal shut off valve and the second internal shut off valve to equalize pressure in the volume between the external shut off valve and the fuel metering valve at said first test pressure. 
Regarding independent claim 13, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a method for safe gas turbine startup, comprising the following steps: performing a leakage test of a fuel metering valve positioned along a fuel delivery line; pressurizing the volume upstream of the first internal shut off valve; while keeping the second internal shut off valve closed, detecting the pressure in the volume between the first internal shut off valve and the second internal shut off valve; based on the pressure increase 
Regarding independent claim 21, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a method for safe gas turbine startup, comprising performing a leakage test of a fuel metering valve positioned along a fuel delivery line; wherein the leakage test for the first internal shut off valve comprises the steps of: depressurizing a volume upstream and downstream the first internal shut off valve and the fuel metering valve; closing the first internal shut off valve and the volume downstream thereof; pressurizing at a test pressure the volume upstream the first internal shut off valve; and detecting a pressure increase in the volume downstream of the first shut off valve, wherein the leakage test for the first internal shut off valve is successfully passed if the pressure increase is below a test threshold. 
Regarding independent claim 24, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a gas turbine engine valve arrangement, wherein a closed volume is defined upstream of the fuel metering valve and includes a portion of the fuel delivery line between the external shut off valve and the fuel metering valve, the first internal shut off valve is arranged between the fuel metering valve and the external shut off valve, and the second internal shut off valve is arranged between the fuel metering valve and the first internal shut off valve. 
The closest prior art includes Szepek (US 2011/0100096), which teaches a method of starting a gas turbine engine, including performing a leakage test on gas fuel control valves positioned along a fuel delivery line coupled to a combustor.  Szepek’s method includes testing a leak through a gas fuel control valve by pressurizing a closed volume upstream of the gas control Crowley (US 2017/0321608), Faqihi (US 2017/0052087) & Saha (US 2019/0094100) also teach systems and methods for detecting leakages within a gas turbine/turbomachine fuel system, but the prior art fails to teach or suggest the methods or valve arrangements as claimed in the instant invention.
Claims 7, 8, 10-12, 14-19, 22-23, 25, 27-29 are allowable for the same reasons as claims 9, 13, 21, 24, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741